 
 
I 
111th CONGRESS 1st Session 
H. R. 91 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to authorize the shipment of prescription drugs between the States and the Virgin Islands. 
 
 
1.Shipment of prescription drugs between the States and the Virgin IslandsSection 801(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(d)) is amended— 
(1)in paragraph (2), by striking (2) The Secretary and inserting (2)(A) The Secretary; and 
(2)by adding at the end of paragraph (2) the following: 
 
(B)If a drug was shipped from a State directly to the United States Virgin Islands, paragraph (1) does not apply with respect to the shipment of such drug from the United States Virgin Islands to a State. . 
 
